DETAILED ACTION
Status of Claims
This Office action is in response to the request for continued examination filed on 03/17/2022. Claims 7-8 have been canceled. Claims 1-6 and 9-13 are presently pending and are presented for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/17/2022 has been entered.
 Response to Arguments
Applicant's arguments filed 03/17/2022 have been fully considered.
It was indicated in the advisory action mailed 03/11/2022 that the amendments to the claims would overcome the rejections under 35 U.S.C. 112(b); however, after further consideration, these rejections are maintained because it is still unclear how “keeping a current position and a current speed of the first craft… unchanged” is performed while varying the acceleration, even if this is done “relative to generating the plurality of route candidates.”
Applicant’s arguments regarding the claim rejections under 35 U.S.C. 103 are moot in view of the new grounds of rejection under the combination of Sawhill, Skarman, Haissig, and Trim et al. (US 2020/0175881 A1), which are necessitated by applicant’s amendments.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are the following in claim 1:
“a route candidate generator configured to generate a plurality of route candidates” and
“an optimal route generator configured to [perform calculations] and generate the optimal route.”
“a flight mechanism of the first craft controls the first craft.”
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification (¶¶ 26-27: “an aircraft 100 includes a flight controller 110, a flight mechanism 120, and an optimal-route generating system 1. The optimal-route generating system 1 includes an information acquiring unit 10, a storage unit 20, a route candidate generator 30, and an optimal route generator 40. The flight controller 110 and the optimal-route generating system 1 include one or more processors and one or more storage media… the flight mechanism 120, including an engine and various types of actuators”) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 13:
Claims 1 and 13 recite limitations of “varying an acceleration of the first craft to a first acceleration in a first direction that is orthogonal to a current traveling direction of the first craft while keeping a current position and a current speed of the first craft relative to generating the plurality of route candidates unchanged” and “varying the acceleration of the first craft to a second acceleration in a second direction that is orthogonal to the current traveling direction of the first craft while keeping the current position and the current speed of the first craft relative to generating the plurality of route candidates unchanged.” This leads to indefiniteness because it is unclear how the position and speed of the craft could remain constant while the acceleration is being varied, even with the limitation that this is done “relative to generating the plurality of route candidates.” For examination purposes, the claims have been interpreted as specifying that the acceleration is varied in first and second directions orthogonal to the current traveling direction while the originally intended position and speed in only the direction corresponding to the original trajectory is maintained. Regardless of whether this is the intended interpretation, clarification is required.
Regarding claims 2-6 and 9-12:
Since the independent claim 1 is rejected as being indefinite under 35 U.S.C. 112(b), claims 2-6 and 9-12 are also rejected under 35 U.S.C. 112(b), because of their dependency upon rejected claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9-10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sawhill et al. (US 2012/0191333 A1), hereinafter Sawhill, in view of Skarman (US 2008/0249669 A1), further in view of Haissig et al. (US 2005/0165516 A1), hereinafter Haissig, and further in view of Trim et al. (US 2020/0175881 A1), hereinafter Trim.
Regarding claim 1:
		Sawhill discloses the following limitations:
“An optimal-route generating system configured to generate an optimal route for achieving a predetermined state relative to a target.” (See at least Sawhill ¶¶ 256 and 267, which disclose a system and method of generating “optimum as well as optional (sub-optimum) choices of routing, altitude, and speed” for an aircraft fleet. “These trajectories may be produced to satisfy multiple constraints, including customer-required destination time-of-arrival, minimized time-of-flight, optimized fuel burn (and carbon), and optimum Direct Operating Cost (DOC). These trajectories may be de-conflicted within an operator's fleet and the available regional air traffic flow data.”)
“the optimal-route generating system comprising: a route candidate generator configured to generate a plurality of route candidates for allowing a first craft to reach a predetermined state relative to the target after a predetermined elapsed time period from a current state of the first craft.” (See at least Sawhill ¶¶ 198-200 and FIG. 3, which disclose that an original trajectory as illustrated in FIG. 3 can be “modified to detour around some obstacle at some time t in Meta Time, thus generating modified trajectories. Each trajectory and its associated Control Points have time variables in Flight Time.”)
“wherein the plurality of route candidates includes a first route candidate and a second route candidate.” (See at least Sawhill ¶¶ 38 and 44, which disclose that “Many candidate Paths can be considered at once, simultaneously. This approach enables efficiently exploring the space of many possible Paths.”)
“wherein the candidate generator generates the first route candidate by varying an acceleration of the first craft to a first acceleration in a first direction.” (See at least Sawhill ¶ 200, which discloses that instead of “wholesale moving Control Points to these Target Points, the Control Points are instead moved toward the target goals incrementally. More precisely, these forces act to change the acceleration of a Control Point in some specified direction.”)
“wherein the route candidate generator generates the second route candidate by varying the acceleration of the first craft to a second acceleration in a second direction.” (See at least Sawhill ¶¶ 44 and 200, which disclose that instead of “wholesale moving Control Points to these Target Points, the Control Points are instead moved toward the target goals incrementally. More precisely, these forces act to change the acceleration of a Control Point in some specified direction.” Further, “Many candidate Paths can be considered at once, simultaneously.”)
“and wherein the first direction is different from the second direction.” (See at least Sawhill ¶¶ 79-80, which disclose that each aircraft can consider movement in any of four different directions. “Each aircraft has four ‘moves’ available to it: Miε{Left, Right, Up, Down} where moves are defined in the ownship frame of reference. It is desirable to find systemic solutions for the two aircraft system S12 of the form S12ε{M1, M2}. Combinations of individual behaviors of the two aircraft that produce a systemically unsatisfied result are the following:

    PNG
    media_image1.png
    76
    522
    media_image1.png
    Greyscale

The  other 12 combinations of behaviors constitute satisfactory systemic behavior.”)
“and an optimal route generator configured to… generate the optimal route by setting the selected one of the first route candidate or the second route candidate as the optimal route, wherein the first and second route candidates included in the plurality of generated route candidates, from which the optimal route is selected, do not deviate from a predetermined limitation and avoid colliding with another object including either one of a ground and the target.” (See at least Sawhill ¶¶ 35-36, 212, and 230-232, which disclose using cost functions to “quantify issues like separation, fuel consumption, and punctuality” to choose an optimized path. These paragraphs further disclose that a “trajectory manager 582 identifies pairs of conflicting trajectories by determining the separation distance between the trajectory of an aircraft and the trajectories of the other aircraft within the airspace. If the separation distance between the trajectory of an aircraft and a particular trajectory of another aircraft within the airspace is less than a predetermined separation minima associated with the airspace model, the trajectory manager 582 identifies the two trajectories as conflicting.” The “predetermined separation minima” and “another aircraft” read on the “predetermined limitation” and the “target” recited in the claim limitation, respectively.)
“wherein a flight mechanism of the first craft controls the first craft based on the generated optimal route.” (See at least Sawhill ¶¶ 197-200, which disclose that “Over the course of its Flight Time an aircraft might fly parts of many dynamically replanned trajectories,” where modifying the trajectories involves the generation of “Control Points.”)
Note that under the broadest reasonable interpretation (BRI) of claim 1, consistent with the specification, the route avoiding “colliding with another object including either one of a ground and the target” is treated as an alternative limitation. The applicant has elected to use the phrase “either one of” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only “the target” has been addressed here, the claim is still rejected in its entirety.
The following limitations are not specifically disclosed by Sawhill, but are taught by Skarman:
“wherein the candidate generator generates the first route candidate by varying an acceleration of the first craft to a first acceleration in a first direction that is orthogonal to a current traveling direction of the first craft.” (See at least Skarman ¶¶ 15-16 and 38, which disclose creating an acceleration command for an aerial vehicle to avoid a collision using the equation reproduced below, where “ay is the acceleration in a direction perpendicular to the travelling direction.”)

    PNG
    media_image2.png
    51
    207
    media_image2.png
    Greyscale

“and wherein the candidate generator generates the second route candidate by varying the acceleration of the first craft to a second acceleration in a second direction that is orthogonal to the current traveling direction of the first craft.” (See at least Skarman ¶¶ 15-16 and 38, which disclose creating an acceleration command for an aerial vehicle to avoid a collision using the equation reproduced above, where “ay is the acceleration in a direction perpendicular to the travelling direction.” It would have been obvious to repeat this step to create a second acceleration command in a second perpendicular direction for a second route candidate.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft trajectory management system disclosed by Sawhill by creating an acceleration command in the direction perpendicular to the traveling direction of the aerial vehicle as taught by Skarman, because Skarman discloses that with this modification, “If the own airborne vehicle and the obstacle (in this example another airborne vehicle) provide commands to the flight control system in accordance with this embodiment, both vehicles will (after an initial transient) make an avoidance manoeuvre in the same direction (i.e. both to the right or both to the left)… If the other vehicle is passive, the provision of forced acceleration commands to the flight control system of only the own airborne vehicle, will grant for collision avoidance. Further, if the other vehicle makes an avoidance manoeuvre based on other rules, the provision of forced acceleration commands to the flight control system of the own airborne vehicle will still grant for collision avoidance.” (See at least Skarman ¶ 15.)
The combination of Sawhill and Skarman does not specifically disclose “keeping a current position and a current speed of the first craft relative to generating the plurality of route candidates unchanged” while performing the optimal route generation process. However, Haissig does teach “keeping a current position and a current speed of the first craft relative to generating the plurality of route candidates unchanged” while varying the acceleration of the first craft. (See at least Haissig ¶¶ 17 and 91, which disclose that for a vehicle flying as part of a formation, “acquiring a commanded acceleration; and, determining guidance corrections for the vehicle based on the vehicle acceleration input and the commanded acceleration, wherein the guidance corrections indicate guidance corrections required to maintain the vehicle in the vehicle formation and to respond to the commanded acceleration.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft trajectory management system disclosed by Sawhill in combination with Skarman by maintaining a vehicle position and speed relative to its vehicle formation while responding to commanded acceleration guidance as taught by Haissig, because this ensures that the aircraft will “maintain the desired separation with the leader while simultaneously executing the commanded turn maneuver.” (See at least Haissig ¶ 6.)
Sawhill in combination with Skarman and Haissig does not specifically disclose “to calculate i) a first total amount of work used for accelerating the first craft and a resistance loss in the first route candidate as a first evaluation result based on an evaluation function and ii) a second total amount of work used for accelerating the first craft and a resistance loss in the second route candidate as a second evaluation result based on the evaluation function, select the first route candidate or the second route candidate having a smaller evaluation result based on comparing the first evaluation result and the second evaluation result.” However, Trim does teach these limitations. (See at least Trim ¶¶ 64 and 79-80: “For example, the one or more of the program modules 42 may be configured to: retrieve an initial flight path for a first unmanned aerial vehicle (UAV), the initial flight path being from a geographical point A to a geographical point B; generate a projected initial energy consumption of the first UAV for completion of a flight along the initial flight path; retrieve a flight path of a second UAV; generate a projected revised energy consumption of the first UAV for completion of a flight along an altered flight path, the altered flight path being a flight path from point A to point B where the first UAV aerodynamically drafts the second UAV for at least a portion of the altered flight path; compare the projected revised energy consumption to the projected initial energy consumption to determine which of the projected revised energy consumption and the projected initial energy consumption is lower; establish the altered flight path as a chosen flight path if the projected revised energy consumption is lower than the projected initial energy consumption; establish the initial flight path as a chosen flight path if the projected revised energy consumption is higher than the projected initial energy consumption.” Further, “the computer device 300 generates a projected initial energy consumption for the initial flight path 510 by, in part, determining an aerodynamic drag on the first UAV 110 along the initial flight path 510” and “the computer device 300 generate a projected revised energy consumption for an altered flight path (such as altered flight path 520) that includes drafting of one or more of the additional UAVs by, in part, determining an aerodynamic drag on the first UAV 110 along the altered flight path 520.” The “initial energy consumption” and the “revised energy consumption” correspond to the claimed first and second total amounts of work, respectively, and the “aerodynamic drag” corresponds to the claimed “resistance loss.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft trajectory management system disclosed by Sawhill in combination with Skarman and Haissig by selecting a flight path based on the amount of energy required for the route candidates as taught by Trim, because this modification allows for “improving the efficiency of unmanned aerial vehicles by altering flight paths to gain an aerodynamic advantage from drafting.” (See at least Trim ¶ 1.)
Regarding claim 2:
Sawhill in combination with Skarman, Haissig, and Trim discloses the “optimal-route generating system according to Claim 1,” and Sawhill further discloses “wherein the route candidate generator generates the plurality of route candidates by changing the elapsed time period in addition to the acceleration.” (See at least Sawhill ¶¶ 28, 31, 170, and 199-200, which disclose that the elapsed flight time is variable that can be changed when generating the route candidates. As explained above regarding claim 1, these paragraphs also disclose that the system can change the acceleration when generating the route candidates.)
Regarding claim 9:
Sawhill in combination with Skarman, Haissig, and Trim discloses the “optimal-route generating system according to Claim 1,” and Sawhill further discloses “wherein if each of the generated route candidates deviates from the predetermined limitation, the optimal route generator generates the route candidate again by correcting either one of the position and the speed in a segment where a deviation from the limitation has occurred to either one of a predetermined position and a predetermined speed.” (See at least Sawhill ¶¶ 45, 176, and 201, which disclose that if a “separation violation” occurs, a “Control Point” can be moved to solve the conflict. “Note that both location and velocity can be affected.”)
	Regarding claim 10:
Sawhill in combination with Skarman, Haissig, and Trim discloses the “optimal-route generating system according to Claim 2,” and Sawhill further discloses “wherein if each of the generated route candidates deviates from the predetermined limitation, the optimal route generator generates the route candidate again by correcting either one of the position and the speed in a segment where a deviation from the limitation has occurred to either one of a predetermined position and a predetermined speed.” (See at least Sawhill ¶¶ 45, 176, and 201, which disclose that if a “separation violation” occurs, a “Control Point” can be moved to solve the conflict. “Note that both location and velocity can be affected.”)
Regarding claim 13:
		Sawhill discloses the following limitations:
“An optimal-route generating system configured to generate an optimal route for achieving a predetermined state relative to a target.” (See at least Sawhill ¶¶ 256 and 267, which disclose a system and method of generating “optimum as well as optional (sub-optimum) choices of routing, altitude, and speed” for an aircraft fleet. “These trajectories may be produced to satisfy multiple constraints, including customer-required destination time-of-arrival, minimized time-of-flight, optimized fuel burn (and carbon), and optimum Direct Operating Cost (DOC). These trajectories may be de-conflicted within an operator's fleet and the available regional air traffic flow data.”)
“the optimal-route generating system comprising circuitry configured to generate a plurality of route candidates for allowing a first craft to reach a predetermined state relative to the target after a predetermined elapsed time period from a current state of the first craft.” (See at least Sawhill ¶¶ 109-110, 198-200 and FIG. 3, which disclose that an original trajectory as illustrated in FIG. 3 can be “modified to detour around some obstacle at some time t in Meta Time, thus generating modified trajectories. Each trajectory and its associated Control Points have time variables in Flight Time.” These sections also disclose that the invention can be implemented by a computer constructed from circuit elements.)
“wherein the plurality of route candidates includes a first route candidate and a second route candidate.” (See at least Sawhill ¶¶ 38 and 44, which disclose that “Many candidate Paths can be considered at once, simultaneously. This approach enables efficiently exploring the space of many possible Paths.”)
“the first route candidate is generated by varying an acceleration of the first craft to a first acceleration in a first direction.” (See at least Sawhill ¶ 200, which discloses that instead of “wholesale moving Control Points to these Target Points, the Control Points are instead moved toward the target goals incrementally. More precisely, these forces act to change the acceleration of a Control Point in some specified direction.”)
“wherein the second route candidate is generated by varying the acceleration of the first craft to a second acceleration in a second direction.” (See at least Sawhill ¶¶ 44 and 200, which disclose that instead of “wholesale moving Control Points to these Target Points, the Control Points are instead moved toward the target goals incrementally. More precisely, these forces act to change the acceleration of a Control Point in some specified direction.” Further, “Many candidate Paths can be considered at once, simultaneously.”)
“and wherein the first direction is different from the second direction.” (See at least Sawhill ¶¶ 79-80, which disclose that each aircraft can consider movement in any of four different directions. “Each aircraft has four ‘moves’ available to it: Miε{Left, Right, Up, Down} where moves are defined in the ownship frame of reference. It is desirable to find systemic solutions for the two aircraft system S12 of the form S12ε{M1, M2}. Combinations of individual behaviors of the two aircraft that produce a systemically unsatisfied result are the following:

    PNG
    media_image1.png
    76
    522
    media_image1.png
    Greyscale

The  other 12 combinations of behaviors constitute satisfactory systemic behavior.”)
 “generate the optimal route by setting the selected one of the first route candidate or the second route candidate as the optimal route, wherein the first and second route candidates included in the plurality of generated route candidates, from which the optimal route is selected, do not deviate from a predetermined limitation and avoid colliding with another object including either one of a ground and the target.” (See at least Sawhill ¶¶ 35-36, 212, and 230-232, which disclose using cost functions to “quantify issues like separation, fuel consumption, and punctuality” to choose an optimized path. These paragraphs further disclose that a “trajectory manager 582 identifies pairs of conflicting trajectories by determining the separation distance between the trajectory of an aircraft and the trajectories of the other aircraft within the airspace. If the separation distance between the trajectory of an aircraft and a particular trajectory of another aircraft within the airspace is less than a predetermined separation minima associated with the airspace model, the trajectory manager 582 identifies the two trajectories as conflicting.” The “predetermined separation minima” and “another aircraft” read on the “predetermined limitation” and the “target” recited in the claim limitation, respectively.)
“and control a flight mechanism of the first craft based on the generated optimal route.” (See at least Sawhill ¶¶ 197-200, which disclose that “Over the course of its Flight Time an aircraft might fly parts of many dynamically replanned trajectories,” where modifying the trajectories involves the generation of “Control Points.”)
Note that under the broadest reasonable interpretation (BRI) of claim 13, consistent with the specification, the route avoiding “colliding with another object including either one of a ground and the target” is treated as an alternative limitation. The applicant has elected to use the phrase “either one of” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only “the target” has been addressed here, the claim is still rejected in its entirety.
The following limitations are not specifically disclosed by Sawhill, but are taught by Skarman:
“the first route candidate is generated by varying an acceleration of the first craft to a first acceleration in a first direction that is orthogonal to a current traveling direction of the first craft.” (See at least Skarman ¶¶ 15-16 and 38, which disclose creating an acceleration command for an aerial vehicle to avoid a collision using the equation reproduced below, where “ay is the acceleration in a direction perpendicular to the travelling direction.”)

    PNG
    media_image2.png
    51
    207
    media_image2.png
    Greyscale

“and wherein the second route candidate is generated by varying the acceleration of the first craft to a second acceleration in a second direction that is orthogonal to the current traveling direction of the first craft.” (See at least Skarman ¶¶ 15-16 and 38, which disclose creating an acceleration command for an aerial vehicle to avoid a collision using the equation reproduced above, where “ay is the acceleration in a direction perpendicular to the travelling direction.” It would have been obvious to repeat this step to create a second acceleration command in a second perpendicular direction for a second route candidate.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft trajectory management system disclosed by Sawhill by creating an acceleration command in the direction perpendicular to the traveling direction of the aerial vehicle as taught by Skarman, because Skarman discloses that with this modification, “If the own airborne vehicle and the obstacle (in this example another airborne vehicle) provide commands to the flight control system in accordance with this embodiment, both vehicles will (after an initial transient) make an avoidance manoeuvre in the same direction (i.e. both to the right or both to the left)… If the other vehicle is passive, the provision of forced acceleration commands to the flight control system of only the own airborne vehicle, will grant for collision avoidance. Further, if the other vehicle makes an avoidance manoeuvre based on other rules, the provision of forced acceleration commands to the flight control system of the own airborne vehicle will still grant for collision avoidance.” (See at least Skarman ¶ 15.)
The combination of Sawhill and Skarman does not specifically disclose “keeping a current position and a current speed of the first craft relative to generating the plurality of route candidates unchanged” while performing the optimal route generation process. However, Haissig does teach “keeping a current position and a current speed of the first craft relative to generating the plurality of route candidates unchanged” relative to a flight formation while varying the acceleration of the first craft. (See at least Haissig ¶¶ 17 and 91, which disclose that for a vehicle flying as part of a formation, “acquiring a commanded acceleration; and, determining guidance corrections for the vehicle based on the vehicle acceleration input and the commanded acceleration, wherein the guidance corrections indicate guidance corrections required to maintain the vehicle in the vehicle formation and to respond to the commanded acceleration.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft trajectory management system disclosed by Sawhill in combination with Skarman by maintaining a vehicle position and speed relative to its vehicle formation while responding to commanded acceleration guidance as taught by Haissig, because this ensures that the aircraft will “maintain the desired separation with the leader while simultaneously executing the commanded turn maneuver.” (See at least Haissig ¶ 6.)
Sawhill in combination with Skarman and Haissig does not specifically disclose to “calculate i) a first total amount of work used for accelerating the first craft and a resistance loss in the first route candidate as a first evaluation result based on an evaluation function and ii) a second total amount of work used for accelerating the first craft and a resistance loss in the second route candidate as a second evaluation result based on the evaluation function, select the first route candidate or the second route candidate having a smaller evaluation result based on comparing the first evaluation result and the second evaluation result.” However, Trim does teach these limitations. (See at least Trim ¶¶ 64 and 79-80: “For example, the one or more of the program modules 42 may be configured to: retrieve an initial flight path for a first unmanned aerial vehicle (UAV), the initial flight path being from a geographical point A to a geographical point B; generate a projected initial energy consumption of the first UAV for completion of a flight along the initial flight path; retrieve a flight path of a second UAV; generate a projected revised energy consumption of the first UAV for completion of a flight along an altered flight path, the altered flight path being a flight path from point A to point B where the first UAV aerodynamically drafts the second UAV for at least a portion of the altered flight path; compare the projected revised energy consumption to the projected initial energy consumption to determine which of the projected revised energy consumption and the projected initial energy consumption is lower; establish the altered flight path as a chosen flight path if the projected revised energy consumption is lower than the projected initial energy consumption; establish the initial flight path as a chosen flight path if the projected revised energy consumption is higher than the projected initial energy consumption.” Further, “the computer device 300 generates a projected initial energy consumption for the initial flight path 510 by, in part, determining an aerodynamic drag on the first UAV 110 along the initial flight path 510” and “the computer device 300 generate a projected revised energy consumption for an altered flight path (such as altered flight path 520) that includes drafting of one or more of the additional UAVs by, in part, determining an aerodynamic drag on the first UAV 110 along the altered flight path 520.” The “initial energy consumption” and the “revised energy consumption” correspond to the claimed first and second total amounts of work, respectively, and the “aerodynamic drag” corresponds to the claimed “resistance loss.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft trajectory management system disclosed by Sawhill in combination with Skarman and Haissig by selecting a flight path based on the amount of energy required for the route candidates as taught by Trim, because this modification allows for “improving the efficiency of unmanned aerial vehicles by altering flight paths to gain an aerodynamic advantage from drafting.” (See at least Trim ¶ 1.)
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sawhill in combination with Skarman, Haissig, and Trim as applied to claims 1-2 above, and further in view of the journal article “Trajectory Planning Algorithm Based on Quaternion for 6-DOF Aircraft Wing Automatic Position and Pose Adjustment Method” by Yongguo et al., hereinafter Yongguo.
	Regarding claim 3:
Sawhill in combination with Skarman, Haissig, and Trim discloses the “optimal-route generating system according to Claim 1,” and Sawhill further discloses “wherein the route candidate generator generates the route candidates by performing a calculation process for each of three-dimensional directions.” (See at least Sawhill ¶¶ 31, 48, and 84, which disclose that the system considers “a plurality of trajectories, each trajectory representing a trajectory to be flown by an aircraft within the airspace model, wherein each trajectory is characterized by a continuous one-dimensional curve of finite length embedded in five-dimensional space-time to find by three spatial dimensions and two time dimensions.”)
Sawhill in combination with Skarman, Haissig, and Trim does not specifically disclose “the calculation process comprising calculating a coefficient p3 in a term of t3, a coefficient p4 in a term of t4, and a coefficient p5 in a term of t5, in a case where the position of the first craft is expressed with a quintic function of time t, on a basis of the elapsed time period, the position, the speed, and the acceleration in the current state of the first craft, and the position, the speed, and the acceleration when the predetermined state relative to the target is reached.” However, Yongguo does teach this limitation. (See at least Yongguo p. 711, section 7.1, which disclose using the quintic polynomial reproduced below as the trajectory function for an aircraft:

    PNG
    media_image3.png
    42
    391
    media_image3.png
    Greyscale

This section also discloses that the constraining conditions a0 to a5 can be considered with the equation reproduced below, “where te is the adjusting time, f(0) and f(te) are the initial, target position and pose expressed by Euler angles, respectively.”)

    PNG
    media_image4.png
    250
    469
    media_image4.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft trajectory management system disclosed by Sawhill in combination with Skarman, Haissig, and Trim by calculating a trajectory function using the quintic function of time reproduced above as taught by Yongguo, because this modification allows the system to “solve intermediate position and pose between the initial and target position and pose during the adjustment process” when planning the optimal trajectory. (See at least Yongguo p. 711, section 7.1, first paragraph.)
	Regarding claim 4:
Claim 4 is rejected under the same rationale, mutatis mutandis, as applied to claim 3 above.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sawhill in combination with Skarman, Haissig, and Trim as applied to claims 1-2 above, and further in view of Dacre-Wright et al. (US 2018/0276999 A1), hereinafter Dacre-Wright, and Cheatham, III et al. (US 2018/0016027 A1), hereinafter Cheatham.
Regarding claim 5:
Sawhill in combination with Skarman, Haissig, and Trim discloses the “optimal-route generating system according to Claim 1,” but does not specifically disclose “wherein the optimal route generator selects, as a candidate for the optimal route, a route candidate on which a total amount of work used for accelerating the first craft… does not exceed thrust performance of the first craft in all segments of the route candidate.” However, Dacre-Wright does teach this limitation. (See at least Dacre-Wright ¶¶ 78-79, 85, and 101-110, which disclose choosing a trajectory length for an aircraft based on an evaluation of whether the required thrust exceeds the capacities of the aircraft. This evaluation involves determining whether a trajectory length is insufficient, and then reducing the required energy and allowing for stabilization of the speed of the aircraft by changing this trajectory length to a different desired length. The required energy reads on the “total amount of work” recited in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft trajectory management system disclosed by Sawhill in combination with Skarman, Haissig, and Trim by choosing a trajectory length for an aircraft based on an evaluation of the required thrust as taught by Dacre-Wright, because this modification ensures that the “capacities of the aircraft” are not exceeded, and that the aircraft does not accelerate excessively. (See at least Dacre-Wright ¶ 102.)
Sawhill in combination with Skarman, Haissig, Trim, and Dacre-Wright does not specifically disclose “wherein the optimal route generator selects, as a candidate for the optimal route, a route candidate on which… a resistance loss does not exceed thrust performance of the first craft in all segments of the route candidate.” However, Cheatham does teach this limitation. (See at least Cheatham ¶¶ 182-184, 187, 198, 222, and 233, which disclose an aircraft system that determines a drag coefficient for the segments of a mission route, and then reconfigures the mission route if the drag coefficient and/or other mission parameters would exceed the capabilities of the aircraft.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft trajectory management system disclosed by Sawhill in combination with Skarman, Haissig, Trim, and Dacre-Wright by considering whether the drag coefficient and other mission parameters would exceed the capabilities of the aircraft when configuring the mission route as taught by Cheatham, because this modification can be used to optimize the route by analyzing a cost balance that “can involve tradeoffs between faster speed to shorten trip time (allowing more missions) at the expense of higher drag (consuming more energy).” (See at least Cheatham ¶ 222.)
	Regarding claim 6:
Claim 6 is rejected under the same rationale, mutatis mutandis, as applied to claim 5 above.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sawhill in combination with Skarman, Haissig, and Trim as applied to claims 1-2 above, and further in view of Lee et al. (US 2019/0039613 A1), hereinafter Lee.
	Regarding claim 11:
Sawhill in combination with Skarman and Haissig discloses the “optimal-route generating system according to Claim 1,” but does not specifically disclose “wherein if any of the generated route candidates is a route on which the first craft flying along the route candidate collides with another object comprising either one of the ground and the target, the optimal route generator selects a route candidate with a longest time to the collision.” However, Lee does teach this limitation. (See at least Lee ¶¶ 8, 44, 83, and 108, which disclose a vehicle system that selects a candidate route by “estimating, for each of the candidate routes, a collision probability of the vehicle colliding with the at least one nearby vehicle, and selecting, to be a new traveling route of the vehicle, a candidate route having a lowest collision probability, from among the candidate routes.” These paragraphs also disclose that the system “estimates the collision probability for the candidate route based on a distance between the nearby vehicle and the user vehicle along the candidate route, or a time to collision (TTC).” This “nearby vehicle” reads on the “target” recited in the claim limitation.)
Note that under the broadest reasonable interpretation (BRI) of claim 11, consistent with the specification, the route candidate colliding “with another object comprising either one of the ground and the target” is treated as an alternative limitation. The applicant has elected to use “either one of… and” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only “the target” has been addressed here, the claim is still rejected in its entirety.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft trajectory management system disclosed by Sawhill in combination with Skarman, Haissig, and Trim by considering the time to collision in the collision probability for each candidate route as taught by Lee, because this modification helps the system to select the candidate route with the lowest probability of collision, which minimizes the risk involved with the chosen route. (See at least Lee ¶ 83.)
	Regarding claim 12:
Claim 12 is rejected under the same rationale, mutatis mutandis, as applied to claim 11 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205. The examiner can normally be reached Monday - Thursday: 9:00 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.R.H./Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662